DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1 – 13 and 44-45, in the reply filed on September 29, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2003/0146149 to Binder et al. (hereinafter referred to as Binder).
	In regard to claims 1 and 44, as shown in figure 2a, Binder discloses a filter element having a tubular section of filter media (32), and first and second opposite open end caps (33, 34) secured to the filter media. Each of the first and second end cap have a seal arrangement (37, 38) along an inner radial surface of each of the end caps. As shown in figures 2a and 2b, each of the seal arrangements (37, 38) includes a seal member having an inwardly radially directed seal surface and a thickness that varies along the seal member surface. The seal members in Binder are shown to be thicker at the top and bottom, and to be thinner in the middle. 
	In regard to claim 2, as shown in figure 2a, each of the seal arrangements (37, 38) in Binder has a same shape as the other. 
	In regard to claim 4, the filter element of Binder further includes a seal support (35, 36). The seal member (37, 38) is supported by the seal support. The seal support (35, 36) includes an inner liner (31) extending between the first and second end caps (33, 34). 
	In regard to claim 6, as shown in figures 2a and 2b, a length of the seal member surface is constant in an axial direction. 
	In regard to claim 12, as discussed in the abstract and claim 3 of Binder, the filter media (32) is pleated media. 
	In regard to claim 13, the tubular section of filter media (32) gas a round cross-section. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Binder.
	Binder is discussed above in section 4. In regard to claim 3, Binder does not disclose the tubular section of media to be conical. There is no evidence the shape of the filter media is critical. Predictably, a conically shaped filter media may fit better in some applications. One of ordinary skill in the art would reasonably expect that the end caps for a conically shaped filter media would be different size and have different size openings. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose to form the filter media in a conical shape given this shape best fits in the available space. In this case, the openings of the end cap are different sizes and the seal arrangements also inherently would vary in proportion to each other. 
	In regard to claim 7, Binder does not disclose any dimensions of the seal arrangement, and thus does not disclose the seal member having a maximum thickness that is at least 1.1 times the minimum thickness. There is no evidence that the exact dimensions of the seal member is critical. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose or optimize the seal member maximum thickness to be at least 1.1 times the minimum thickness in order to allow the thicker portions to be sufficiently compressed to form an effective seal. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in the claim, the applicant must show that the chosen dimensions are critical, see In re Woodruff, 16 USPQ2d 1934.

Allowable Subject Matter
Claims 5, 8 – 11, and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	In regard to claims 5 and 45, there is no teaching or suggestion in Binder or any of the other prior art of record for the thickness of the seal member surface to vary in a radial direction along the seal member surface. 
	In regard to claim 8, there is similarly no teaching or suggestion in Binder or any of the other prior art of record for the radially directed seal surface to include a plurality of outwardly projecting and axially extending portions and a plurality of inwardly projecting and axially extending portions. Claims 9 – 11 depend from claim 8 and would be allowable for at least the same reason as claim 8. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773